ROBERT L. BLAND, JUDGE.
The two claims involved in this case grow out of the death of Theodore Savage, a former employe of the state road commission, and father of said infants. Each claim is in the sum of $120.00, and each is concurred in by the state road commission, and approved by the attorney general as a claim that, in view of the purposes of the court of claims statute, should be paid by the state. The claims are submitted to this court for determination under the provisions of section 17 of the court act.
Said Theodore Savage was engaged in the line of duty as an employe of the state road commission when his death occurred on the twelfth day of June, 1936. The facts supporting the claims are particularly set forth in case No. 227-S, in which the opinion of the court by Elswick, Judge, appears in 2 Ct. Claims (W. Va.) 89, to which reference is here made. At the time of the accident which resulted in the death of said Theodore Savage, the state road com*8mission was not a subscriber to the workmen’s compensation fund. The decedent left surviving him Effie Savage, as his widow, and said Charles Layman Savage and Lois Elaine Savage, as his only children and sole heirs at law. Appropriations were made for the benefit of said widow and two dependent children by the Legislature in 1937, 1989 and 1941, the amount appropriated in 1937 for said widow and two children being one thousand three hundred seventy dollars ($1370.00), the amount for 1939, nine hundred sixty dollars ($960.00), and in 1941, three hundred sixty dollars ($360.00), as compensation to said two children, their mother having entered into a second marriage. In 1943 this court made awards of five dollars ($5.00) per month for each of said children from January 1, 1943. to December 31, 1944, and further awards were made for said two children by this court in case No. 424-S, Effie Savage Pratt, gdn., etc., 3 Ct. Claims (W. Va.) 46.
Pursuant to the policy established by the Legislature, and following the precedent created by this court, an award of two hundred forty dollars ($240.00) is now made in favor of claimant, Effiie Savage Pratt, guardian of Charles Layman Savage and Lois Elaine Savage, infants under the age of sixteen years, payable- in monthly installments of five dollars ($5.00) each for each of said infants, for a period of twenty-four months from January 1, 1947, to December 31, 1948.